Citation Nr: 1210111	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007.  In November 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, in this case, there are no service treatment records currently on file.  In November 2007, the RO determined that the Veteran's service treatment records were not available.  The information in the claims file, however, does not reflect that sufficient efforts were made to establish, to a reasonably certain degree, that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  In this regard, the record shows what may be a request for records from the Records Management Center (RMC), consisting of a paper headed "SMR Transfer," containing the Veteran's name and file number.  Although it is possible that an adequate search may have been conducted, this is not reflected by the paper, which simply has "NR" scrawled on it.  It does not document that the Veteran's dates or branch of service were provided, for example, or any other information which indicates the scope of any such search.  

An undated copy of a letter from the RMC addressed "To Whom It May Concern" states that "several" searches were conducted, but does not identify the date or the Veteran, and is a photocopy, not an original.  Thus, it cannot be concluded that this even refers to the Veteran.  In an October 2007 memorandum, with the subject heading "Formal Finding of Federal Records Unavailability," states that two requests for records were made, an e-mail request in July 2007, and a PIES request in October 2007.  The only PIES request on file, however, is an October 2007 request for personnel records, which were, in fact, obtained.  Thus, the Board cannot conclude, on the basis of one poorly documented request for records, that further efforts to obtain the records would be futile.  The RO must attempt to obtain the Veteran's service treatment records, and clearly document the search attempts.  

Further, the Veteran has not been afforded a VA examination, although his contentions and hearing testimony are sufficient to trigger a duty to provide an examination.  Specifically, he must be provided a VA examination, with nexus opinion, which includes a claims file review by the examiner, with respect to the disabilities at issue.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from the National Personnel Records Center (NPRC), and any other appropriate records repositories.  Provide all identifying information needed, including that he was processed at the Hanau Transition Center.  All efforts to obtain the service treatment records, and the responses received, must be documented in the claims file, and must continue until the attempts documented in the file establish that it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic right knee and/or right shoulder disability.  If so, provide the diagnoses, as well as an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability had its onset in service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal. If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

